Citation Nr: 1142550	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  08-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a lung disorder, to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for a liver transplant, to include as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO). 

This case was remanded by the Board in July 2010 for additional development, to include affording the Veteran a hearing before the Board.  A review of the record indicates that the RO has substantially complied with Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The July 2010 decision remanded the issue of entitlement to service connection for headaches, to include as secondary to diabetes mellitus.  This issue is addressed in a separate decision.


FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a bilateral eye disorder, to include as secondary to diabetes mellitus.

2.  In January 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a lung disorder, to include as a result of exposure to herbicides.  

3.  In January 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a liver transplant, to include as a result of exposure to herbicides. 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a bilateral eye disorder, to include as secondary to diabetes mellitus, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a lung disorder, to include as a result of exposure to herbicides, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a liver transplant, to include as a result of exposure to herbicides, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2008 and November 2009, the Veteran perfected appeals as to entitlement to service connection for a bilateral eye disorder, to include as secondary to diabetes mellitus; entitlement to service connection for a lung disorder, to include as a result of exposure to herbicides; and entitlement to service connection for a liver transplant, to include as a result of exposure to herbicides.  However, at his January 2010 videoconference hearing before the Board, the Veteran requested that these claims be withdrawn.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b).  

With regard to the issues of entitlement to service connection for a bilateral eye disorder, a lung disorder, and a liver transplant, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeals as to these issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn his claims as to these issues, and accordingly, the Board does not have jurisdiction to review the appeal with regard to the issues of entitlement to service connection for a bilateral eye disorder, a lung disorder, and a liver transplant, and they are dismissed.


ORDER

The claim of entitlement to service connection for a bilateral eye disorder, to include as secondary to diabetes mellitus, is dismissed.

The claim of entitlement to service connection for a lung disorder, to include as a result of exposure to herbicides, is dismissed.

The claim of entitlement to service connection for a liver transplant, to include as a result of exposure to herbicides, is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


